Martin, J,

delivered the opinion of the court.
The defendant and appellant has put'this case before us on an assignment of errors.
1. The cause was tried ex parte, on the 13th May, 1839, and a commission had issued on the 9 th of May, to take the testimony of witnesses in the city of Philadelphia, and fifty days allowed for the return thereof.
2. The note sued on was dated in Philadelphia the 14th July, 1834, payable on demand, and no demand was made until upwards of four years and eight months had elapsed ; and that interest was allowed at the rate of six per cent, per annum from the 17th July, 1834.
I. The defendant not having appeared when the cause came on for trial, he cannot complain that it was proceeded in ex parte. If the testimony which he expected from Philadelphia was essential, he should have been present, and prayed for a continuance.
II. The second error assigned might have been cured by evidence of the laws of Pennsylvania, allowing interest on notes of hand payable on demand, at the rate and in the manner which the judge a quo granted it.
The judgment of the Commercial Court is, therefore, affirmed with costs.